Exhibit 10.11

 

 

AMENDED AND RESTATED

STOCKHOLDERS AGREEMENT

between

LIBERTY INTERACTIVE CORPORATION

and

BARRY DILLER

Dated as of December 20, 2011

 

 

EXPEDIA, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I DEFINITIONS

     1   

Section 1.1.

  

Certain Defined Terms

     1   

Section 1.2.

  

Other Defined Terms

     6   

Section 1.3.

  

Other Definitional Provisions

     6   

ARTICLE II RESERVED

     6   

ARTICLE III CORPORATE GOVERNANCE

     6   

Section 3.1.

  

Voting on Certain Matters

     6   

Section 3.2.

  

Restrictions on Other Agreements

     7   

Section 3.3.

  

Irrevocable Proxy of Liberty

     8   

Section 3.4.

  

Cooperation

     9   

ARTICLE IV TRANSFER OF COMMON SHARES

     9   

Section 4.1.

  

Restrictions on Transfer by Liberty and Diller

     9   

Section 4.2.

  

Tag-Along for Diller and Liberty for Transfers by the Other

     10   

Section 4.3.

  

Right of First Refusal Between Liberty and Diller

     11   

Section 4.4.

  

Transfers of Class B Shares

     13   

Section 4.5.

  

Transferees

     14   

Section 4.6.

  

Notice of Transfer

     16   

Section 4.7.

  

Compliance with Transfer Provisions

     16   

Section 4.8.

  

Hedging Transactions

     16   

ARTICLE V DISTRIBUTION TRANSACTION

     17   

Section 5.1.

  

Distribution Transaction

     17   

ARTICLE VI MISCELLANEOUS

     17   

Section 6.1.

  

Conflicting Agreements

     17   

Section 6.2.

  

Duration of Agreement

     18   

Section 6.3.

  

Further Assurances

     18   

Section 6.4.

  

Amendment and Waiver

     18   

Section 6.5.

  

Severability

     18   

Section 6.6.

  

Effective Time

     18   

Section 6.7.

  

Entire Agreement

     19   

Section 6.8.

  

Successors and Assigns

     19   

Section 6.9.

  

Counterparts

     19   

Section 6.10.

  

Liabilities Under Federal Securities Laws

     19   

 

-i-



--------------------------------------------------------------------------------

Section 6.11.

  

Remedies

     19   

Section 6.12.

  

Notices

     19   

Section 6.13.

  

Adjustment of Shares Numbers

     20   

Section 6.14.

  

Governing Law; Consent to Jurisdiction

     21   

Section 6.15.

  

Interpretation

     21   

EXHIBIT A: Form of Liberty-Diller Letter Agreement

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT dated as of December 20, 2011
between Liberty Interactive Corporation (formerly known as Liberty Media
Corporation), a Delaware corporation (“Liberty”), for itself and on behalf of
the members of the Liberty Stockholder Group, and Mr. Barry Diller (“Diller”),
for himself and on behalf of the members of the Diller Stockholder Group.

WHEREAS, the parties hereto have agreed that Liberty and Diller shall enter into
this Agreement in order to amend and restate in its entirety the respective
rights and obligations of the parties set forth in the Stockholders Agreement,
dated as of August 9, 2005.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. As used herein the following terms shall
have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries controls is controlled by or is
under common control with such specified Person, for so long as such Person
remains so associated to the specified Person. For purposes of this definition,
(i) natural persons shall not be deemed to be Affiliates of each other,
(ii) none of Liberty, Diller or the Company shall be deemed to be Affiliates of
any of the others, (iii) TripAdvisor and the Company shall not be deemed
Affiliates of one another as a result of such entities being under the common
control of the Stockholders, and (iv) the Company shall not be deemed to be an
Affiliate of IAC/InterActiveCorp to the extent such relationship would otherwise
be based on the common control of the Company and IAC/InterActiveCorp by Diller.

“Agreement” means this Amended and Restated Stockholders Agreement as it may be
amended, supplemented, restated or modified from time to time.

“beneficial owner” or “beneficially own” has the meaning given such term in Rule
13d-3 under the Exchange Act and a Person’s beneficial ownership of Common
Shares or Voting Securities shall be calculated in accordance with the
provisions of such Rule; provided, however, that for purposes of determining
beneficial ownership, (i) a Person shall be deemed to be the beneficial owner of
any Equity which may be acquired by such Person (disregarding any legal
impediments to such beneficial ownership), whether within 60 days or thereafter,
upon the conversion, exchange or exercise of any warrants, options (which
options held by Diller shall be deemed to be exercisable), rights or other
securities issued by the Company and (ii) no Person shall be deemed to
beneficially own any Equity solely as a result of such Person’s execution of
this Agreement (including by virtue of holding a proxy with respect to any
shares) or the Governance Agreement.

“Block Sale” shall have the meaning ascribed to such term in the Governance
Agreement.



--------------------------------------------------------------------------------

“Block Sale Transferee” shall have the meaning ascribed to such term in the
Governance Agreement.

“Board” means the Board of Directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

“Cause” means (i) the conviction of, or pleading guilty to, any felony, or
(ii) the willful, continued and complete failure to attend to managing the
business affairs of the Company, after written notice of such failure from the
Board and reasonable opportunity to cure.

“Chairman” means the Chairman of the Board.

“Chairman Termination Date” means the later of (i) such time as Diller no longer
serves as Chairman and (ii) such time as Diller no longer holds the Liberty
Proxy (other than suspension of such proxy pursuant to Section 3.3(e)).

“Class B Common Stock” means the Class B common stock, par value $0.001 per
share, of the Company and any securities of the Company issued in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or other similar reorganization (other than Common Stock
issued upon conversion of Class B Common Stock).

“Commission” means the Securities and Exchange Commission, and any successor
commission or agency having similar powers.

“Common Shares” means, collectively, the Common Stock and the Class B Common
Stock.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any securities of the Company issued in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Company” means Expedia, Inc., a Delaware corporation, and any successor by
merger, consolidation or other business combination.

“Contingent Matters” shall have the meaning ascribed to such term in the
Governance Agreement.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise.

 

-2-



--------------------------------------------------------------------------------

“Diller Stockholder Group” means (i) Diller and (ii) any Affiliate of Diller
which (A) Diller controls and (B) in which Diller owns, directly or indirectly,
90% or more of the outstanding Capital Stock or other ownership interests, which
such Affiliate holds Equity subject to this Agreement.

“Director” means any member of the Board.

“Disabled” means the disability of Diller after the expiration of more than 180
consecutive days after its commencement which is determined to be total and
permanent by a physician selected by Liberty and reasonably acceptable to
Diller, his spouse or a personal representative designated by Diller; provided
that Diller shall be deemed to be disabled only following the expiration of 90
days following receipt of a written notice from the Company and such physician
specifying that a disability has occurred if within such 90-day period he fails
to return to managing the business affairs of the Company. A total disability
shall mean mental or physical incapacity that prevents Diller from managing the
business affairs of the Company.

“Distribution Transaction” shall have the meaning ascribed to such term in the
Governance Agreement.

“Eligible Stockholder Amount” means, in the case of Diller, the equivalent of
1,100,000 Common Shares and, in the case of Liberty, 1,000,000 shares of Common
Stock, in each case determined on a fully diluted basis (taking into account, in
the case of Diller, all unexercised Options, whether or not then exercisable).

“Equity” means any and all shares of Capital Stock of the Company, securities of
the Company convertible into, or exchangeable for, such shares, and options,
warrants or other rights to acquire such shares.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as to any securities or other property, the cash
price at which a willing seller would sell and a willing buyer would buy such
securities or property in an arm’s-length negotiated transaction without time
constraints.

“FCC” means the Federal Communications Commission or its successor.

“FCC Regulations” means, as of any date, all federal communications statutes and
all rules, regulations, orders, decrees and policies of the FCC as then in
effect, and any interpretations or waivers thereof or modifications thereto.

“Governance Agreement” means the Amended and Restated Governance Agreement among
the Company, Diller and Liberty, of even date herewith, as it may be amended,
supplemented, restated or modified from time to time hereafter.

 

-3-



--------------------------------------------------------------------------------

“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.

“Hedging Transaction” means any (i) short sale, (ii) any purchase, sale or grant
of any right (including, without limitation, any put or call option), or
(iii) any forward sale (whether for a fixed or variable number of shares or at a
fixed or variable price) of or with respect to, or any non-recourse loan secured
by, Common Stock or any security (other than Class B Common Stock or any
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from Common Stock, and such term includes (a) the
pledge of Common Stock in connection with any of the foregoing to secure the
obligations of the pledgor under a Hedging Transaction and (b) the pledge of a
Hedging Transaction itself to secure any extension of credit to a party based,
in whole or part, on the value thereof.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Independent Investment Banking Firm” means an investment banking firm of
nationally recognized standing that is, in the reasonable judgment of the Person
engaging such firm, qualified to perform the task for which it has been engaged.

“Liberty Spinco” shall have the meaning ascribed to such term in the Governance
Agreement.

“Liberty Stockholder Group” means Liberty and those Subsidiaries of Liberty
that, from time to time, hold Equity subject to this Agreement.

“Market Sale” means a “brokers’ transaction” within the meaning of Section 4(4)
of the Securities Act.

“Options” means options to acquire Capital Stock of the Company granted by the
Company to Diller and outstanding from time to time.

“Permitted Designee” means any Person designated by a Stockholder, who shall be
reasonably acceptable to the other Stockholder, to exercise such Stockholder’s
rights pursuant to Section 4.3.

“Permitted Transferee” means (i) with respect to Liberty, any member of the
Liberty Stockholder Group, and (ii) with respect to Diller, any member of the
Diller Stockholder Group. In addition, each of Liberty and Diller shall be a
Permitted Transferee of its respective Permitted Transferees.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of two or more of the foregoing.

“Public Stockholder” means any Person that, together with its Affiliates (a) has
sole or shared voting power with respect to Voting Securities representing no
more than 10% of the voting power of the outstanding Voting Securities or
(b) has sole or shared power to dispose of Equity representing no more than 10%
of the Equity to be tendered or exchanged in any applicable tender or exchange
offer, as the case may be.

 

-4-



--------------------------------------------------------------------------------

“Qualified Distribution Transferee” has the meaning ascribed to it in the
Governance Agreement.

“Reference Rate” means, for any day, a fixed rate per annum equal to the yield,
expressed as a percentage per annum, obtained at the official auction of 90-day
United States Treasury Bills most recently preceding the date thereof plus 100
basis points.

“Securities Act” means the Securities Act of 1933, as amended.

“Stockholder” means each of Liberty and Diller.

“Stockholder Group” means one or more of the Diller Stockholder Group and the
Liberty Stockholder Group. For purposes of this Agreement, a Stockholder’s
Permitted Designee shall be deemed to be a member of the designating
Stockholder’s Stockholder Group (other than for purposes of Section 4.1(a)(iv)).

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by such Person.

“Third Party Transferee” means any Person to whom a Stockholder (including a
Third Party Transferee subject to this Agreement pursuant to Section 4.5(b) and
Section 4.5(c)) or a Permitted Transferee Transfers Common Shares, other than a
Permitted Transferee of such Stockholder or a member of another Stockholder
Group. For the avoidance of doubt, a Qualified Distribution Transferee shall not
be deemed a Third Party Transferee.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Common Shares
beneficially owned by a Stockholder or any interest in any Common Shares
beneficially owned by a Stockholder; provided, however, that a merger or
consolidation in which a Stockholder is a constituent corporation shall not be
deemed to be the Transfer of any Common Shares beneficially owned by such
Stockholder (provided, that a significant purpose of any such transaction is not
to avoid the provisions of this Agreement).

“TripAdvisor” means TripAdvisor, Inc., a Delaware corporation.

“Voting Securities” means at any time shares of any class of Capital Stock of
the Company which are then entitled to vote generally in the election of
Directors.

 

-5-



--------------------------------------------------------------------------------

Section 1.2. Other Defined Terms. The following terms shall have the meanings
defined for such terms in the Sections set forth below:

 

Term

  

Section

Appraisal

   Section 4.3(c)

Diller

   Preamble

Exchange Notice

   Section 4.4(a)

Initiating Party

   Section 4.2(a)

L/D Offer Notice

   Section 4.3(b)

L/D Offer Price

   Section 4.3(c)

L/D Other Party

   Section 4.3(b)

L/D Transferring Party

   Section 4.3(a)

Liberty

   Preamble

Liberty Proxy

   Section 3.3(a)

Liberty Proxy Shares

   Section 3.3(a)

Litigation

   Section 6.14

Non-Transferring Stockholder

   Section 4.4(a)

Tag-Along Notice

   Section 4.2(a)

Tag-Along Sale

   Section 4.2(a)

Tag-Along Shares

   Section 4.2(a)

Tag Party

   Section 4.2(a)

Transferring Stockholder

   Section 4.4(a)

Section 1.3. Other Definitional Provisions. (a) The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) For purposes of calculating the amount of outstanding Common Shares or
Equity as of any date and the number of Common Shares or Equity beneficially
owned by any Person as of any date, any Common Shares held in the Company’s
treasury or owned by any Subsidiaries of the Company shall be disregarded.

ARTICLE II

RESERVED

ARTICLE III

CORPORATE GOVERNANCE

Section 3.1. Voting on Certain Matters. (a) In the event that Section 2.03 of
the Governance Agreement is applicable, in connection with any vote or action by
written consent of the stockholders of the Company relating to any matter that
constitutes a Contingent Matter, Liberty and Diller agree (and each agrees to
cause each member of its Stockholder Group, if applicable), with respect to any
Common Shares with respect to which it or he has the power to vote (whether by
proxy or otherwise), (x) to vote against (and not act by written consent to

 

-6-



--------------------------------------------------------------------------------

approve) such Contingent Matter unless Liberty and Diller (or, if either such
Stockholder’s consent is no longer required pursuant to the Governance
Agreement, the Stockholder whose consent is then required) have consented to
such Contingent Matter in accordance with the provisions of the Governance
Agreement and (y) to take or cause to be taken all other reasonable actions
required, to the extent permitted by law, to prevent the taking of any action by
the Company with respect to a Contingent Matter without the consent of Liberty
and/or Diller (as applicable).

(b) Each Stockholder agrees to vote (and cause each member of its or his
Stockholder Group to vote, if applicable), or act by written consent with
respect to, any Common Shares with respect to which it or he has the power to
vote (whether by proxy or otherwise) in favor of each of the Director designees
of Liberty which Liberty has a right to designate pursuant to the Governance
Agreement.

(c) Upon the written request of Liberty, Diller, in his capacity as a
stockholder only, agrees to vote (and cause each member of the Diller
Stockholder Group to vote, if applicable), or act by written consent, with
respect to any Common Shares with respect to which it or he has the power to
vote (whether by proxy or otherwise) and otherwise take or cause to be taken all
actions necessary to remove any Director designated by Liberty and to elect any
replacement Director designated by Liberty as provided in the Governance
Agreement. Unless Liberty and Diller otherwise agree, neither Diller nor any
member of the Diller Stockholder Group, shall take any action to cause the
removal of any Director designated by Liberty except upon the written request of
Liberty.

(d) Liberty will not be deemed to be in violation of paragraphs (a), (b) or
(c) of this Section 3.1 as a result of any action by Diller that is not within
Liberty’s control.

Section 3.2. Restrictions on Other Agreements. No Stockholder or any of its or
his Permitted Transferees shall enter into or agree to be bound by any
stockholder agreements or arrangements of any kind with any Person with respect
to any Equity (including, without limitation, the deposit of any Common Shares
in a voting trust or forming, joining or in any way participating in or
assisting in the formation of a Group with respect to any Common Shares, other
than any such Group consisting exclusively of Liberty and Diller and any of
their respective Affiliates, Permitted Designees and Permitted Transferees and,
to the extent contemplated by Section 4.5, any Third Party Transferee) and no
Stockholder (other than Liberty or any of its Permitted Transferees) or any of
its or his Permitted Transferees shall enter into or agree to be bound by any
agreements or arrangements of any kind with any Person to incur indebtedness for
purposes of purchasing Equity (other than to exercise Options or to purchase
Common Shares pursuant to Section 4.3 of this Agreement), except (i) for such
agreements or arrangements as are now in effect, (ii) in connection with a
proposed sale of Common Shares otherwise permitted hereunder, (iii) for such
agreements or arrangements with a Permitted Designee as are reasonably
acceptable to the other Stockholder and not inconsistent with or for the purpose
of evading the terms of this Agreement, (iv) agreements between a Stockholder
and its Permitted Transferee that are reasonably acceptable to the other
Stockholder and not inconsistent with this Agreement, (v) for Hedging
Transactions as contemplated by Section 4.8, or (vi) such agreements or
arrangements as contemplated by this Agreement and the Governance Agreement in
connection with a Block Sale or a Transfer to a Qualified Distribution
Transferee in a Distribution Transaction.

 

-7-



--------------------------------------------------------------------------------

Section 3.3. Irrevocable Proxy of Liberty. (a) Subject to paragraphs (b) and
(c) below, until the earlier of the date that (x) Diller is no longer Chairman
or (y) Diller is Disabled, Diller shall be entitled to exercise voting authority
and authority to act by written consent over all Common Shares beneficially
owned by each member of the Liberty Stockholder Group (the “Liberty Proxy
Shares”), on all matters submitted to a vote of the Company’s stockholders or by
which the Company’s stockholders may act by written consent, pursuant to a
conditional proxy (which proxy is irrevocable and coupled with an interest for
purposes of Section 212 of the Delaware General Corporation Law) (the “Liberty
Proxy”); provided, that in the event that Diller is removed by the Board as
Chairman for any reason other than Cause, Diller shall be deemed to continue to
be Chairman for purposes of this Agreement and shall be entitled to the Liberty
Proxy set forth herein until the earlier of (A) such time as he has abandoned
efforts to cause his reinstatement as Chairman and (B) the next stockholders
meeting of the Company at which he has had an adequate opportunity to nominate
and elect his slate of directors (unless at such stockholders meeting Diller’s
slate of directors is elected and Diller is promptly thereafter reinstated as
Chairman).

(b) Notwithstanding the foregoing, the Liberty Proxy shall not be valid with
respect to any of the Liberty Proxy Shares (and Diller will have no right to
vote the Liberty Proxy Shares) in connection with any vote on (or consent to
approve) any matter that is a Contingent Matter with respect to which Liberty’s
consent is required pursuant to the terms of the Governance Agreement with
respect to which Liberty has not consented.

(c) The Liberty Proxy shall terminate as provided for in Section 3.3(a) or, if
earlier, (i) immediately upon a material breach by Diller of the terms of
Section 3.1(a), Section 3.1(b), Section 3.1(c) or Section 3.3(b) of this
Agreement, (ii) at such time as Diller has been convicted of, or has pleaded
guilty to, any felony involving moral turpitude or (iii) at such time as Diller
ceases to beneficially own 2,500,000 Common Shares with respect to which he has
a pecuniary interest; provided, in the case of clauses (ii) and (iii) above,
that Liberty sends notice of such termination to Diller within 30 days after
receiving notice of the event giving rise to such termination, in which case the
Liberty Proxy shall terminate immediately upon the receipt of such notice.

(d) Notwithstanding anything to the contrary set forth herein, the Liberty Proxy
is personal to Diller and may not be assigned by Diller by operation of law or
otherwise and shall not inure to Diller’s successors without the prior written
consent of Liberty.

(e) Notwithstanding the foregoing, and without affecting the termination of the
Liberty Proxy pursuant to this Section 3.3, the Liberty Proxy will be suspended
during any period in which Diller has suffered a mental or physical disability
preventing Diller from voting or acting by written consent with respect to the
Liberty Proxy Shares, and during such period of disability, Liberty will be
entitled to vote or consent in writing with respect to all Liberty Proxy Shares.
The Liberty Proxy will be reinstated (unless sooner terminated in accordance
with this Section 3.3) upon Diller ceasing to be so disabled.

 

-8-



--------------------------------------------------------------------------------

Section 3.4. Cooperation. Each Stockholder shall vote (or act or not act by
written consent with respect to) all of its Common Shares (and any Common Shares
with respect to which it has the power to vote (whether by proxy or otherwise))
and shall, as necessary or desirable, attend all meetings in person or by proxy
for purposes of obtaining a quorum, and execute all written consents in lieu of
meetings, as applicable, to effectuate the provisions of this Article III.

ARTICLE IV

TRANSFER OF COMMON SHARES

Section 4.1. Restrictions on Transfer by Liberty and Diller. (a) Until the
Chairman Termination Date or such time as Diller becomes Disabled, subject to
the other provisions of this Agreement, neither Liberty nor Diller shall
Transfer or otherwise dispose of (including pledges), directly or indirectly,
any Common Shares beneficially owned by its Stockholder Group other than
(i) Transfers of Common Stock pursuant to a Hedging Transaction permitted by
Section 4.8, (ii) Transfers of Common Shares to a Qualified Distribution
Transferee, (iii) Transfers of Common Shares by Diller in order to pay taxes
arising from the granting, vesting and/or exercise of the Options,
(iv) Transfers of Common Shares by Liberty to members of the Liberty Stockholder
Group or by Diller to members of the Diller Stockholder Group, (v) Transfers of
Options or Common Shares to the Company by Diller or his Affiliates in
connection with a “cashless” exercise of the Options (including Options granted
to Diller heretofore or in the future), (vi) a pledge or grant of a security
interest in Common Stock to secure bona fide indebtedness, and (vii) Transfers
of Common Shares made pursuant to Section 4.2, Section 4.3 and Section 4.4. The
restrictions on Transfer by Liberty provided in this Section 4.1 shall be for
the sole benefit of Diller and the restrictions on Transfer by Diller provided
in this Section 4.1 shall be for the sole benefit of Liberty.

(b) Notwithstanding the restrictions contained in subsection (a) above (and in
addition to the foregoing exceptions, but subject to the right of first refusal
described in Section 4.3 on behalf of Diller (or his designee) with respect to
Transfers of shares of Class B Common Stock by members of the Liberty
Stockholder Group and to a right of first refusal on behalf of Liberty (or its
designee) with respect to Transfers of shares of Class B Common Stock by members
of the Diller Stockholder Group (which rights shall be assignable)), either
Liberty or Diller may Transfer all or any portion of the Common Shares
beneficially owned by its Stockholder Group to an unaffiliated third party,
provided, however, that a Transfer by either Liberty or Diller of shares of
Class B Common Stock to an unaffiliated third party shall be subject to the
tag-along right pursuant to Section 4.2, after compliance with the right of
first refusal described in Section 4.3 and the swap provisions described in
Section 4.4. In addition, either Liberty or Diller may transfer any of its
Common Stock in one or more transactions that comply with the requirements of
Rule 144 or 145 (as applicable) under the Securities Act. For the avoidance of
doubt, any Transfer of shares of Class B Common Stock by any member of the
Liberty Stockholder Group or the Diller Stockholder Group to an unaffiliated
third party shall be subject to the tag-along right pursuant to Section 4.2,
after compliance with the right of first refusal described in Section 4.3, and
such Transfers and any conversion of shares of Class B Common Stock by any
member of the Liberty Stockholder Group or the Diller Stockholder Group shall be
subject to the swap provisions described in Section 4.4.

 

-9-



--------------------------------------------------------------------------------

Section 4.2. Tag-Along for Diller and Liberty for Transfers by the Other.
(a) If, after compliance with Section 4.4, either Diller or Liberty shall desire
to Transfer to any unaffiliated third party any of the Class B Common Stock
beneficially owned by him or it or any member of his or its Stockholder Group
(other than a Transfer to a Qualified Distribution Transferee), in one
transaction or a series of related transactions (the “Tag-Along Sale”), Diller
or Liberty, as applicable (the “Initiating Party), shall give prior written
notice to the other (the “Tag Party”) of such intended Transfer. Such notice
(the “Tag-Along Notice”) shall set forth the terms and conditions of such
proposed Transfer, including the number of shares of Class B Common Stock
proposed to be Transferred (the “Tag-Along Shares”), the purchase price per
share of Class B Common Stock proposed to be paid therefor and the payment terms
and type of Transfer to be effectuated.

(b) Within ten days after delivery of the Tag-Along Notice, the Tag Party will
have the opportunity and right (exercisable by such Tag Party by written notice
to the Initiating Party not later than the end of such ten day period) to sell
to the acquiring Person in such proposed Tag-Along Sale (upon the same terms and
conditions as the Initiating Party), subject to the following sentence, up to
that number of shares of Class B Common Stock beneficially owned by it as shall
equal the product of (x) a fraction, the numerator of which is the number of
Tag-Along Shares and the denominator of which is the aggregate number of shares
of Class B Common Stock beneficially owned as of the date of the Tag-Along
Notice by the Initiating Party, multiplied by (y) the number of shares of Class
B Common Stock beneficially owned by the Tag Party as of the date of the
Tag-Along Notice. The number of shares of Class B Common Stock that Diller or
Liberty may sell to an unaffiliated third party pursuant to Section 4.2(a) shall
be determined by multiplying the maximum number of Tag-Along Shares that such
third party is willing to purchase on the terms set forth in the Tag-Along
Notice by a fraction, the numerator of which is the number of shares of Class B
Common Stock that such Stockholder proposes to sell hereunder (subject to the
maximum amount for Diller or Liberty, as applicable, calculated pursuant to the
preceding sentence) and the denominator of which is the aggregate number of
shares of Class B Common Stock that Diller and Liberty propose to sell
hereunder.

(c) At the closing of any proposed Transfer in respect of which a Tag-Along
Notice has been delivered, the Tag Party shall deliver, free and clear of all
liens (other than liens caused by the acquiring Person in the Tag-Along Sale),
to such third party certificates evidencing the shares of Class B Common Stock
to be sold thereto duly endorsed with Transfer powers and shall receive in
exchange therefore the consideration to be paid by such third party in respect
of such shares of Class B Common Stock as described in the Tag-Along Notice.

(d) Neither Diller and the members of his Stockholder Group, on the one hand,
nor Liberty and the members of its Stockholder Group, on the other hand, shall
effect any Transfer or Transfers constituting a Tag-Along Sale absent compliance
with this Section 4.2.

(e) Upon written request made from time to time by Liberty, Diller will use
reasonable efforts to cause the Company to deliver to Liberty and Diller a
written statement specifying the number of shares of Common Stock, Class B
Common Stock and other Voting Securities issued and outstanding as of the most
recent practicable date. Liberty and Diller will, in connection with any
applicable calculations hereunder or under the Governance Agreement, be entitled
to rely upon the information set forth in such statement. In the event such
statement

 

-10-



--------------------------------------------------------------------------------

is not delivered to Liberty within five Business Days following Liberty’s
request therefor, Liberty and Diller (and their respective successors and
permitted assigns) shall be entitled to rely for purposes of such calculations
on the number of shares of Common Stock, Class B Common Stock and other Voting
Securities listed as issued and outstanding in the Company’s most recent
quarterly or annual report publicly filed with the Commission or the most recent
statement from the Company.

Section 4.3. Right of First Refusal Between Liberty and Diller. (a) Any Transfer
of shares of Class B Common Stock by a member of the Liberty Stockholder Group
or a member of the Diller Stockholder Group (the “L/D Transferring Party”) will
be subject to the right of first refusal provisions of this Section 4.3, other
than a Transfer by a member of the Liberty Stockholder Group or the Diller
Stockholder Group permitted by Section 4.1(a) hereof, including, for the
avoidance of doubt, a Transfer to a Qualified Distribution Transferee.

(b) Prior to effecting any Transfer subject to Section 4.3(a), the L/D
Transferring Party shall deliver written notice (the “L/D Offer Notice”) to
Diller, if the L/D Transferring Party is a member of the Liberty Stockholder
Group, or to Liberty, if the L/D Transferring Party is a member of the Diller
Stockholder Group (the recipient of such notice, the “L/D Other Party”), which
L/D Offer Notice shall specify (i) the Person to whom the L/D Transferring Party
proposes to make such Transfer, (ii) the number or amount of the shares of Class
B Common Stock to be Transferred, (iii) the L/D Offer Price (as defined below),
and (iv) all other material terms and conditions of the proposed Transfer,
including a description of any non-cash consideration sufficiently detailed to
permit valuation thereof, and which L/D Offer Notice shall be accompanied by any
written offer from the prospective transferee to purchase such shares of Class B
Common Stock, if available and permitted pursuant to the terms thereof. The L/D
Offer Notice shall constitute an irrevocable offer to the L/D Other Party, for
the period of time described below, to purchase all (but not less than all) of
such shares of Class B Common Stock.

(c) For purposes of this Section 4.3, “L/D Offer Price” shall mean the purchase
price per share of Class B Common Stock to be paid to the L/D Transferring Party
in the proposed transaction (as it may be adjusted in order to determine the net
economic value thereof). In the event that the consideration payable to the L/D
Transferring Party in a proposed transaction consists of securities, the
purchase price per share shall equal the fair market value of such securities
divided by the number of shares of Class B Common Stock to be Transferred. Such
fair market value shall be the market price of any publicly traded security and,
if such security is not publicly traded, the fair market value shall be equal to
the Fair Market Value of such security determined as follows: Each of Liberty
and Diller shall select an Independent Investment Banking Firm each of which
shall promptly make a determination (each such determination, an “Appraisal”) of
the Fair Market Value of such security. If the higher of such Appraisals is less
than or equal to 110% of the lower of such Appraisals, then the Fair Market
Value shall be equal to the average of such Appraisals. If the higher of such
Appraisals is greater than 110% of the lower of such Appraisals, then a third
Independent Investment Banking Firm (which shall be an Independent Investment
Banking Firm that shall not have been engaged by the Company, TripAdvisor (but
only for so long as Diller is the Senior Executive of TripAdvisor),
IAC/InterActiveCorp (but only for so long as Diller is the Senior Executive of
IAC/InterActiveCorp), Liberty or Diller in any significant matter for the three
years prior to the date of such selection) shall be selected by the first two
Independent Investment Banking Firms,

 

-11-



--------------------------------------------------------------------------------

which third Independent Investment Banking Firm shall promptly make a
determination of the Fair Market Value. The Fair Market Value shall equal the
average of the two of such three Appraisals closest in value (or if there are no
such two, then of all three Appraisals).

(d) If the L/D Other Party elects to purchase the offered shares of Class B
Common Stock, it shall give notice to the L/D Transferring Party within ten
Business Days after receipt of the L/D Offer Notice of its election (or in the
case of a third party tender offer or exchange offer, at least five Business
Days prior to the expiration date of such offer, provided that all conditions to
such offer that need to be satisfied prior to acceptance for payment (other than
with respect to the number of shares of Class B Common Stock tendered) shall
have been satisfied or waived and the L/D Offer Notice shall have been provided
at least ten Business Days prior to the expiration date of such offer), which
shall constitute a binding obligation, subject to standard terms and conditions
for a stock purchase contract between two significant stockholders of an issuer
(provided that the L/D Transferring Party shall not be required to make any
representations or warranties regarding the business of the Company), to
purchase the offered shares of Class B Common Stock, which notice shall include
the date set for the closing of such purchase, which date shall be at least 20
Business Days following the delivery of such election notice, or, if later, five
Business Days after receipt of all required regulatory approvals; provided that
the closing shall only be delayed pending receipt of required regulatory
approvals if (i) the L/D Other Party is using reasonable efforts to obtain the
required regulatory approvals, (ii) there is a reasonable prospect of receiving
such regulatory approvals and (iii) if such closing is delayed more than 90 days
after the date of the L/D Other Party’s notice of election to purchase, then the
L/D Other Party agrees to pay interest on the aggregate L/D Offer Price at the
Reference Rate to the L/D Transferring Party from such date to the closing date.
Notwithstanding the foregoing, such time periods shall not be deemed to commence
with respect to any purported notice that does not comply in all material
respects with the requirements of this Section 4.3(d). Liberty and Diller may
assign their respective rights to purchase under this Section 4.3 to any Person
who is a Permitted Designee.

(e) If the L/D Other Party does not respond to the L/D Offer Notice within the
required response time period or elects not to purchase the offered shares of
Class B Common Stock, the L/D Transferring Party shall be free to complete the
proposed Transfer (to the same proposed transferee, in the case of a
privately-negotiated transaction) on terms no less favorable to the L/D
Transferring Party or its Affiliate, as the case may be, than those set forth in
the L/D Offer Notice, provided that (x) such Transfer is closed within (I) 90
days after the latest of (A) the expiration of the applicable period for the L/D
Other Party to accept the offer from the L/D Transferring Party, or (B) the
receipt by the L/D Transferring Party of notice declining the offer to purchase
the shares of Class B Common Stock or, in the case of (A) or (B), if later, five
Business Days following receipt of all required regulatory approvals; provided
that the closing shall only be delayed pending receipt of required regulatory
approvals if (i) the L/D Transferring Party is using reasonable efforts to
obtain the required regulatory approvals and (ii) there is a reasonable prospect
of receiving such regulatory approvals, or (II) in the case of a public
offering, within 20 days of the declaration by the Commission of the
effectiveness of a registration statement filed with the Commission pursuant to
this Agreement, and (y) the price at which the shares of Class B Common Stock
are transferred must be equal to or higher than the L/D Offer Price (except in
the case of a public offering, in which case the price at which the shares of
Class B Common Stock are sold (before deducting underwriting discounts and
commissions) shall be equal to at least 90% of the L/D Offer Price).

 

-12-



--------------------------------------------------------------------------------

(f) If the L/D Other Party elects to exercise its right of first refusal under
this Section 4.3, the L/D Other Party shall pay the L/D Offer Price in cash (by
wire transfer of immediately available funds) or by the delivery of marketable
securities having an aggregate fair market value equal to the L/D Offer Price,
provided, that if the securities to be so delivered by the L/D Other Party would
not, in the L/D Transferring Party’s possession, have at least the same general
degree of liquidity as the securities the L/D Transferring Party was to receive
in such proposed transaction (determined by reference to the L/D Transferring
Party’s ability to dispose of such securities (including, without limitation,
the trading volume of such securities and the L/D Other Party’s percentage
ownership of the issuer of such securities)), then the L/D Other Party shall be
required to deliver securities having an appraised value (calculated in
accordance with the method described in Section 4.3(c)) equal to the L/D Offer
Price. If the L/D Other Party delivers securities in payment of the L/D Offer
Price, it will cause the issuer of such securities to provide the L/D
Transferring Party with customary registration rights related thereto (if, in
the other transaction, the L/D Transferring Party would have received cash, cash
equivalents, registered securities or registration rights). Each of Diller and
Liberty agrees to use his or its commercially reasonable efforts (but not to
expend any money) to preserve for the other Stockholder, to the extent possible,
the tax benefits available to it in such proposed transaction, and to otherwise
seek to structure such transaction in the most tax efficient method available.
Notwithstanding the foregoing, if Diller pays the L/D Offer Price in securities,
such securities must be securities that Liberty is permitted to own under
applicable FCC Regulations.

(g) Notwithstanding anything to the contrary contained in this Section 4.3, the
time periods applicable to an election by the L/D Other Party to purchase the
offered shares of Class B Common Stock shall not be deemed to commence until the
Fair Market Value has been determined, provided that, in the case of a third
party tender offer or exchange offer, in no event shall any such election be
permitted within five Business Days prior to the latest time by which shares of
Class B Common Stock shall be tendered in such offer if all conditions to such
offer that need to be satisfied prior to acceptance for payment (other than the
number of shares tendered) have been satisfied or waived. Each of Diller and
Liberty agrees to use his and its best efforts to cause the Fair Market Value to
be determined as promptly as practicable, but in no event later than ten
Business Days after the receipt by the L/D Other Party of the L/D Offer Notice.

Section 4.4. Transfers of Class B Shares. (a) Subject to the rights of first
refusal pursuant to Section 4.3 and subject to paragraph (c) below, in the event
that any Stockholder or any members of its Stockholder Group (the “Transferring
Stockholder”) proposes to Transfer any shares of Class B Common Stock, such
Transferring Stockholder shall send a written notice (which obligation may be
satisfied by the delivery of the applicable L/D Offer Notice) (the “Exchange
Notice,” which term will include any corresponding L/D Offer Notice) to Diller,
if the Transferring Stockholder is Liberty or a member of the Liberty
Stockholder Group, or to Liberty, if the Transferring Stockholder is Diller or a
member of the Diller Stockholder Group (the recipient of such notice, the
“Non-Transferring Stockholder”), that such Transferring Stockholder intends to
Transfer shares of Class B Common Stock, including the number of such shares
proposed to be Transferred. The Non-Transferring Stockholder shall give notice
to the

 

-13-



--------------------------------------------------------------------------------

Transferring Stockholder within 10 Business Days of its receipt of the Exchange
Notice of its desire to exchange some or all of such shares of Class B Common
Stock proposed to be Transferred for an equivalent number of shares of Common
Stock or its election to purchase all such offered shares of Class B Common
Stock pursuant to Section 4.3. If the Non-Transferring Stockholder desires to
exchange some or all of such shares rather than exercise its right of first
refusal pursuant to Section 4.3, such shares of Class B Common Stock shall be
exchanged. Except to the extent necessary to avoid liability under Section 16(b)
of the Exchange Act and subject to applicable law, any such exchange shall be
consummated immediately prior to the consummation of any such Transfer.

(b) (i) Subject to paragraph (c) below, if any shares of Class B Common Stock
proposed to be Transferred are not exchanged pursuant to the provisions of
paragraph (a) above or exchanged with the Company as contemplated by clause
(ii) of this Section 4.4(b), then prior to any such Transfer, the Transferring
Stockholder shall convert, or cause to be converted, such shares of Class B
Common Stock into shares of Common Stock (or such other securities of the
Company into which such shares are then convertible).

(ii) In the event Liberty or a member of its Stockholder Group is the
Transferring Stockholder and the proposed Transfer is (x) a Block Sale, or (y) a
Transfer, in a single transaction (other than a Transfer to a Qualified
Distribution Transferee), of all of the Common Shares (or other equity
securities of the Company) beneficially owned by Liberty at such time (other
than any Restricted Equity Securities (as defined in the Governance Agreement))
to a Person (other than Mr. Diller, a Permitted Transferee or the Company) not
affiliated with Liberty, instead of converting such shares of Class B Common
Stock to Common Stock pursuant to clause (i) of this Section 4.4(b), the
Transferring Stockholder will exchange, or cause to be exchanged, with the
Company any remaining shares of Class B Common Stock not acquired by the
Non-Transferring Stockholder pursuant to Section 4.4(a) for the number and type
of shares of Common Stock or other securities it would have received upon
conversion of such shares of Class B Common Stock; provided, however, that in
the event Liberty is not reasonably satisfied that such exchange and subsequent
Transfer in accordance with the applicable L/D Offer Notice or Exchange Notice
will not cause or result in Liberty or its Affiliates incurring any liability or
obligation to disgorge profits under Section 16 of the Exchange Act, then in
lieu of such exchange, this clause (ii) shall not apply and Liberty will convert
such remaining shares of Class B Common Stock into Common Stock or other
securities as provided in clause (i) of this Section 4.4(b).

(c) The provisions of Section 4.4(a) and Section 4.4(b) (i) shall not be
applicable to any Transfers (i) to a member of such Stockholder’s Stockholder
Group, (ii) from Liberty, Diller or their respective Stockholder Group to the
other Stockholder or its or his Stockholder Group subject to the terms of this
Agreement or (iii) to a Qualified Distribution Transferee in a Distribution
Transaction.

Section 4.5. Transferees. (a) Any Permitted Transferee or Permitted Designee of
a Stockholder, or any Qualified Distribution Transferee in a Distribution
Transaction, shall be subject to the terms and conditions of this Agreement as
if such Permitted Transferee, Permitted Designee or Qualified Distribution
Transferee were Liberty (in the event of a Distribution Transaction, or if
Liberty or a Permitted Transferee of Liberty is the transferor) or Diller (if

 

-14-



--------------------------------------------------------------------------------

Diller or a Permitted Transferee of Diller is the transferor). Prior to the
initial acquisition of beneficial ownership of any Common Shares by a Qualified
Distribution Transferee or any Permitted Transferee (or a Permitted Designee),
and as a condition thereto, the applicable Stockholder agrees (i) to cause the
Qualified Distribution Transferee (in the event of a Distribution Transaction)
or to cause its respective Permitted Transferees or Permitted Designees to agree
in writing with the other parties hereto to be bound by the terms and conditions
of this Agreement to the extent described in the preceding sentence and
(ii) that (other than in the event of a Distribution Transaction) such
Stockholder shall remain directly liable for the performance by its respective
Permitted Transferees or Permitted Designees of all obligations of such
Permitted Transferees or Permitted Designees under this Agreement. Except as
otherwise contemplated by this Agreement (including the terms of Section 4.2,
Section 4.3 and Section 4.4 and pursuant to a Distribution Transaction),
(i) each of Diller and Liberty agrees not to cause or permit any of its
respective Permitted Transferees to cease to qualify as a member of such
Stockholder’s Stockholder Group so long as such Permitted Transferee
beneficially owns any shares of Class B Common Stock, and if any such Permitted
Transferee shall cease to be so qualified, such Permitted Transferee shall
automatically upon the occurrence of such event cease to be a “Permitted
Transferee” for any purpose under this Agreement and (ii) each Stockholder
agrees not to Transfer any Common Shares to any Affiliate other than a Permitted
Transferee of such Stockholder.

(b) No Third Party Transferee shall have any rights or obligations under this
Agreement, except:

(i) in the case of a Third Party Transferee of Liberty (or any member of the
Liberty Stockholder Group) who acquires shares of Common Stock and who (together
with its Affiliates) would not be a Public Stockholder, such Third Party
Transferee shall be subject to the obligations of Liberty (but subject to the
other terms and conditions of this Agreement) pursuant to Section 3.1(a) (but
shall not have the right to consent to any Contingent Matters), Section 3.1(b),
Section 3.1(c), Section 3.2, Section 3.4, this Section 4.5 and Article VI;
provided that such Third Party Transferee shall only be subject to such
obligations for so long as it would not be a Public Stockholder; and

(ii) in the case of a Third Party Transferee of Diller (or any member of the
Diller Stockholder Group) who (together with its Affiliates) upon consummation
of any Transfer would not be a Public Stockholder, such Third Party Transferee
shall be subject to the obligations of Diller (but subject to the other terms
and conditions of this Agreement) pursuant to Section 3.1(a) (but shall not have
the right to consent to any Contingent Matters), Section 3.1(b), Section 3.1(c),
Section 3.4, this Section 4.5 and Article VI; provided that such Third Party
Transferee shall only be subject to such obligations for so long as it would not
be a Public Stockholder.

(c) Prior to the consummation of a Transfer described in Section 4.5(b) to the
extent rights and obligations are to be assigned, and as a condition thereto,
the applicable Third Party Transferee shall agree in writing with the other
parties hereto to be bound by the terms and conditions of this Agreement to the
extent described in Section 4.5(b). To the extent the Third Party Transferee is
not an “ultimate parent entity” (as defined in the HSR Act), the ultimate parent
entity of such Third Party Transferee shall agree in writing to be directly
liable for the performance of the Third Party Transferee to the same extent
Liberty would be liable for the performance of its Permitted Transferees.

 

-15-



--------------------------------------------------------------------------------

Section 4.6. Notice of Transfer. In addition to any other notices required by
this Agreement, to the extent any Stockholder and its Permitted Transferees
Transfer any Common Shares, such Stockholder shall, within three Business Days
following consummation of such Transfer, deliver notice thereof to the Company
and the other Stockholder, provided, however, that no such notice shall be
required to be delivered unless the aggregate Common Shares transferred by such
Stockholder and its Permitted Transferees since the date of the last notice
delivered by such Stockholder pursuant to this Section 4.6 exceeds 1% of the
outstanding Common Shares.

Section 4.7. Compliance with Transfer Provisions. Any Transfer or attempted
Transfer of Common Shares in violation of any provision of this Agreement shall
be void.

Section 4.8. Hedging Transactions. (a) Pursuant to Section 4.1(i), Liberty is
entitled to engage in one or more Hedging Transactions, provided that:

(i) no shares of Class B Common Stock shall be used for a Hedging Transaction
unless such shares are first converted into shares of Common Stock in accordance
with Section 4.4(b) (after Diller has had the opportunity to exercise his right
to exchange such shares of Class B Common Stock for shares of Common Stock
pursuant to Section 4.4); and

(ii) the shares of Common Stock subject to any Hedging Transaction shall remain
subject to the Liberty Proxy and no Hedging Transaction shall, prior to the
settlement of such Hedging Transaction, impair Diller’s right to vote any shares
of the Common Stock pursuant to Section 3.3 (it being understood that a
settlement of a Hedging Transaction may result in a disposition of the shares
subject to such Hedging Transaction and that, upon such disposition and the
termination of all of Liberty’s legal and beneficial ownership with respect to
and economic interests in such shares, Diller will not have the right to vote
such shares); provided that such right shall not be deemed to be impaired to the
extent that a counterparty to a Hedging Transaction to whom Common Stock has
been pledged has obtained the right to vote or take consensual action with
respect to the Common Stock so pledged as a result of an event of default or
termination event with respect to the Liberty Stockholder Group under the
Hedging Transaction; provided, further, that the terms of such pledging
arrangement shall permit the Liberty Stockholder Group to exercise voting rights
and to take consensual action with respect to the Common Stock so pledged in
circumstances where no event of default or termination event has occurred;

(b) Liberty will use its reasonable efforts to ensure that it will not be deemed
part of a Group with a counterparty to a Hedging Transaction; and

(c) a Hedging Transaction shall not be deemed to be a Block Sale; provided that
if the settlement of a Hedging Transaction that is permitted pursuant to this
Agreement would otherwise qualify as a Block Sale, then upon the written request
of Liberty delivered prior to the settlement of such Hedging Transaction, such
Transfer at settlement will be treated as a Block Sale pursuant to this
Agreement and the Governance Agreement.

 

-16-



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION TRANSACTION

Section 5.1. Distribution Transaction. On or prior to the date of consummation
of a Distribution Transaction in which Common Shares are Transferred to a
Qualified Distribution Transferee (which Transfer, for the avoidance of doubt,
will be deemed to occur on the date such Qualified Distribution Transferee
ceases to be a Subsidiary of Liberty), Liberty, Diller and the Qualified
Distribution Transferee and, if applicable under the proviso to this
Section 5.1, the Liberty Spinco, will amend this Agreement in order to:
(a) effective immediately prior to such Distribution Transaction (but subject to
the consummation of the Distribution Transaction) assign all rights and
obligations of Liberty and the Liberty Stockholder Group under this Agreement to
the Qualified Distribution Transferee in such Distribution Transaction, (b) have
such Qualified Distribution Transferee agree to accept, as of immediately prior
to the effective time of such Distribution Transaction (but subject to the
consummation of the Distribution Transaction), such assignment of rights and
agree to assume and perform all liabilities and obligations of Liberty and the
Liberty Stockholder Group under this Agreement to be performed following the
effective time of such Distribution Transaction including the obligation to
ensure the compliance of its Stockholder Group with all obligations of the
Liberty Stockholder Group under this Agreement, (c) effective immediately prior
to such Distribution Transaction (but subject to the consummation of the
Distribution Transaction) substitute such Qualified Distribution Transferee for
Liberty for all purposes under this Agreement (and the stockholder group of the
Qualified Distribution Transferee for the Liberty Stockholder Group) and
(d) provide for (i) a representation from Liberty that such amendment is being
entered into in connection with a Distribution Transaction involving a Qualified
Distribution Transferee pursuant to Section 5.01 of the Governance Agreement and
(ii) Liberty’s acknowledgement that it shall not be entitled to any benefits
under this Agreement following such Distribution Transaction; provided, that if
the Qualified Distribution Transferee is not the Liberty Spinco, then the
Liberty Spinco shall also become a party to this Agreement and in such case each
reference in the foregoing clauses (a) through (c) to Qualified Distribution
Transferee shall be to the Liberty Spinco and the Qualified Distribution
Transferee shall become a party to this Agreement as a member of the Liberty
Spinco’s stockholder group. In connection with a Transfer of Common Shares to a
Qualified Distribution Transferee in a Distribution Transaction, Liberty and
Diller will execute a letter agreement in the form of Exhibit A to this
Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1. Conflicting Agreements. Each of the parties hereto represents and
warrants that such party has not granted and is not a party to any proxy, voting
trust or other agreement that is inconsistent with or conflicts with any
provision of this Agreement.

 

-17-



--------------------------------------------------------------------------------

Section 6.2. Duration of Agreement. This Agreement may be terminated at anytime
by the mutual agreement of Liberty and Diller. In addition, except as otherwise
provided in this Agreement, the rights and obligations of a Stockholder under
this Agreement shall terminate as follows:

(a) Each of Liberty and Diller shall cease to be entitled to exercise any rights
and shall cease to have any obligations under this Agreement as of the date that
its or his Stockholder Group collectively ceases to own its Eligible Stockholder
Amount of Common Shares; provided that Liberty shall cease to be entitled to
exercise any rights and shall cease to have any obligations under Section 4.2 at
such time as the Liberty Stockholder Group ceases to beneficially own at least
5% of the outstanding Common Shares.

(b) Diller and each member of his Stockholder Group shall cease to be entitled
to exercise any rights under this Agreement upon the Chairman Termination Date
or the date upon which Diller has become Disabled.

In addition, at such time as the Chairman Termination Date has occurred or
Diller has become Disabled, neither the Diller Stockholder Group nor the Liberty
Stockholder Group shall have any obligation under this Agreement with respect to
the matters covered under Section 3.3, Section 4.1 and Section 4.3.

Section 6.3. Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

Section 6.4. Amendment and Waiver. This Agreement may not be amended, modified,
or waived except in a written instrument executed by the parties. The failure of
any party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

Section 6.5. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

Section 6.6. Effective Time. This Agreement shall become effective as of the
date hereof, immediately following consummation of TripAdvisor’s spin-off from
the Company and transactions relating thereto.

 

-18-



--------------------------------------------------------------------------------

Section 6.7. Entire Agreement. Except as otherwise expressly set forth herein,
(a) this Agreement and (b) the Governance Agreement, including, if applicable,
the form of Standstill Agreement attached thereto as Exhibit A, embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof or thereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, that may have related to the subject matter hereof in any way.

Section 6.8. Successors and Assigns. Except as otherwise provided herein,
neither this Agreement nor any of the rights or obligations under this Agreement
shall be assigned, in whole or in part (except by operation of law pursuant to a
merger whose purpose is not to avoid the provisions of this Agreement), by any
party without the prior written consent of the other party hereto. Subject to
the foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.

Section 6.9. Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 6.10. Liabilities Under Federal Securities Laws. The exercise by any
party (or its Affiliates or Stockholder Group, if applicable) (and including, in
the case of the Liberty Stockholder Group, its exercise of the preemptive rights
under Article III of the Governance Agreement) of any rights under this
Agreement shall be subject to such reasonable delay as may be required to
prevent any party or its respective Stockholder Group from incurring any
liability under the federal securities laws and the parties agree to cooperate
in good faith in respect thereof; provided, that this Section 6.10 will not be
applicable to the transactions contemplated by Section 4.4(b).

Section 6.11. Remedies. (a) Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 6.12. Notices. Except as otherwise provided herein, any notice, request,
claim, demand or other communication under this Agreement shall be in writing,
shall be either personally delivered, delivered by facsimile transmission, or
sent by reputable overnight courier service (charges prepaid) to the address for
such Person set forth below or such other address as the recipient party has
specified by prior written notice to the other parties hereto and shall be
deemed to have been given hereunder when receipt is acknowledged for personal
delivery or facsimile transmission or one day after deposit with a reputable
overnight courier service.

 

-19-



--------------------------------------------------------------------------------

If to Liberty:

Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, CO 80112

Attention: General Counsel

Telephone: (720) 875-5400

Facsimile: (720) 875-5401

with a copy to:

Baker Botts LLP

30 Rockefeller Plaza

44th Floor

New York, NY 10112

Attention: Frederick H. McGrath, Esq.

Telephone: (212) 408-2530

Facsimile: (212) 259-2530

If to Diller:

c/o IAC/InterActiveCorp

555 West 18th Street

New York, NY 10011

Attention: General Counsel

Telephone: (212) 314-7376

Facsimile: (212) 632-9551

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Andrew J. Nussbaum, Esq.

Telephone: (212) 403-1000

Facsimile: (212) 403-2000

Section 6.13. Adjustment of Shares Numbers. If, after the effective time of this
Agreement, there is a subdivision, split, stock dividend, combination,
reclassification or similar event with respect to any of the shares of Capital
Stock referred to in this Agreement, then, in any such event, the numbers and
types of shares of such Capital Stock referred to in this Agreement (and if
applicable, the share prices thereof) shall be adjusted to the number and types
of shares of such Capital Stock that a holder of such number of shares of such
Capital Stock would own or be entitled to receive as a result of such event if
such holder had held such number of shares immediately prior to the record date
for, or effectiveness of, such event.

 

-20-



--------------------------------------------------------------------------------

Section 6.14. Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflicts of law. Each of the parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Delaware for any action,
proceeding or investigation in any court or before any governmental authority
(“Litigation”) arising out of or relating to this Agreement and the transactions
contemplated hereby and further agrees that service of any process, summons,
notice or document by U.S. mail to its respective address set forth in this
Agreement shall be effective service of process for any Litigation brought
against it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation
arising out of this Agreement or the transactions contemplated hereby in the
courts of the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Litigation brought in any such court has been brought in an
inconvenient forum. Each of the parties irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any and all rights to trial
by jury in connection with any Litigation arising out of or relating to this
Agreement or the transactions contemplated hereby.

Section 6.15. Interpretation. The table of contents and headings contained in
this Agreement are for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Stockholders Agreement to be duly executed as of the day and year first above
written.

 

LIBERTY INTERACTIVE CORPORATION By  

/s/ John C. Malone

Name:   John C. Malone Title:   Chairman of the Board

/s/ Barry Diller

BARRY DILLER

[SIGNATURE PAGE TO EXPEDIA AMENDED AND RESTATED

STOCKHOLDERS AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A: FORM OF LIBERTY-DILLER LETTER AGREEMENT

Barry Diller

c/o IAC/InterActiveCorp

555 West 18th Street

New York, NY 10011

 

Liberty Interactive Corporation  

12300 Liberty Boulevard

 

Englewood, CO 80112

    Dated [—]

Dear Sir:

1. Reference is hereby made to the Amended and Restated Stockholders Agreement,
dated as of December 20, 2011 (the “Stockholders Agreement”), by and between
Liberty Interactive Corporation (“Liberty”) and Mr. Barry Diller (“Diller”) in
relation to Expedia, Inc. (the “Company”). Capitalized terms used and not
defined herein shall have the meanings ascribed to such terms in the
Stockholders Agreement.

2. In the event that, at any time after consummation of a Distribution
Transaction in connection with which Common Shares are Transferred to a
Qualified Distribution Transferee, the Common Shares beneficially owned by
Liberty and its Subsidiaries in the aggregate exceed 5% of the outstanding
Common Shares, then, subject to paragraph 3 hereto, until the earlier of the
date that (x) Diller is no longer Chairman or (y) Diller is Disabled, Diller
shall be entitled to exercise voting authority and authority to act by written
consent over all Common Shares beneficially owned by Liberty and its
Subsidiaries (the “Post-Distribution Proxy Shares”), on all matters submitted to
a vote of the Company’s stockholders or by which the Company’s stockholders may
act by written consent, pursuant to a conditional proxy (which proxy is
irrevocable and coupled with an interest for purposes of Section 212 of the
Delaware General Corporation Law) (the “Post-Distribution Proxy”); provided,
that in the event that Diller is removed by the Board as Chairman for any reason
other than Cause, Diller shall be deemed to continue to be Chairman for purposes
of this letter agreement and shall be entitled to the Post-Distribution Proxy
set forth herein until the earlier of (A) such time as he has abandoned efforts
to cause his reinstatement as Chairman and (B) the next stockholders meeting of
the Company at which he had an adequate opportunity to nominate and elect his
slate of directors (unless at such stockholders meeting Diller’s slate of
directors is elected and Diller is promptly thereafter reinstated as Chairman).

3. The Post-Distribution Proxy shall terminate as provided for in the prior
paragraph or, if earlier, (i) at such time as Diller has been convicted of, or
has pleaded guilty to, any felony involving moral turpitude, (ii) at such time
as Diller ceases to beneficially own 2,500,000



--------------------------------------------------------------------------------

Common Shares with respect to which he has a pecuniary interest or (iii) at such
time as the Common Shares beneficially owned by Liberty and its Subsidiaries no
longer represents greater than 5% of the outstanding Common Shares; provided, in
the case of clauses (i) and (ii) above, that Liberty sends notice of such
termination to Diller within 30 days after receiving notice of the event giving
rise to such termination, in which case the Post-Distribution Proxy shall
terminate immediately upon the receipt of such notice. In addition, Common
Shares that cease to be beneficially owned by Liberty or its Subsidiaries upon
Transfer to an unaffiliated third party will cease to be subject to the
Post-Distribution Proxy upon the date of Transfer thereof.

4. Adjustment of Shares Numbers. If, after the effective time of this letter
agreement, there is a subdivision, split, stock dividend, combination,
reclassification or similar event with respect to any of the shares of Capital
Stock referred to in this letter agreement, then, in any such event, the numbers
and types of shares of such Capital Stock referred to in this letter agreement
(and if applicable, the share prices thereof) shall be adjusted to the number
and types of shares of such Capital Stock that a holder of such number of shares
of such Capital Stock would own or be entitled to receive as a result of such
event if such holder had held such number of shares immediately prior to the
record date for, or effectiveness of, such event.

5. Stockholders Agreement. Diller hereby acknowledges and agrees that from and
after the date hereof, Liberty will not have any liability to Diller or the
members of the Diller Stockholder Group for any breach, violation or failure to
perform by the Qualified Distribution Transferee of any of the liabilities and
obligations of the Qualified Distribution Transferee under the Stockholders
Agreement.

6. Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

7. Amendment and Waiver. This letter agreement may not be amended, modified, or
waived except in a written instrument executed by the parties. The failure of
any party to enforce any of the provisions of this letter agreement shall in no
way be construed as a waiver of such provisions and shall not affect the right
of such party thereafter to enforce each and every provision of this letter
agreement in accordance with its terms.

8. Severability. Whenever possible, each provision of this letter agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this letter agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this letter
agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

9. Effective Time. This letter agreement shall become effective as of the date
hereof.

 

A-2



--------------------------------------------------------------------------------

10. Entire Agreement; Survival. Except as otherwise expressly set forth herein,
this letter agreement embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof or thereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, that may have related to the subject
matter hereof in any way.

11. Successors and Assigns. Neither this letter agreement nor any of the rights
or obligations under this letter agreement shall be assigned, in whole or in
part (except by operation of law pursuant to a merger whose purpose is not to
avoid the provisions of this letter agreement), by any party without the prior
written consent of the other party hereto. Subject to the foregoing, this letter
agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and assigns.

12. Counterparts. This letter agreement may be executed in separate counterparts
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

13. Remedies. (a) Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
letter agreement are not performed in accordance with its terms, and it is
therefore agreed that in addition to and without limiting any other remedy or
right it may have, the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.

(b) All rights, powers and remedies provided under this letter agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

14. Notices. Except as otherwise provided herein, any notice, request, claim,
demand or other communication under this letter agreement shall be in writing,
shall be either personally delivered, delivered by facsimile transmission, or
sent by reputable overnight courier service (charges prepaid) to the address for
such Person set forth below or such other address as the recipient party has
specified by prior written notice to the other parties hereto and shall be
deemed to have been given hereunder when receipt is acknowledged for personal
delivery or facsimile transmission or one day after deposit with a reputable
overnight courier service:

If to Liberty:

Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, CO 80112

Attention: General Counsel

Telephone: (720) 875-5400

Facsimile: (720) 875-5401

 

A-3



--------------------------------------------------------------------------------

with a copy to:

Baker Botts LLP

30 Rockefeller Plaza

44th Floor New York, NY 10112

Attention: Frederick H. McGrath, Esq.

Telephone: (212) 408-2530

Facsimile: (212) 259-2530

If to Diller:

c/o IAC/InterActiveCorp

555 West 18th Street

New York, NY 10011

Attention: General Counsel

Telephone: (212) 314-7376

Facsimile: (212) 632-9551

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Andrew J. Nussbaum, Esq.

Telephone: (212) 403-1000

Facsimile: (212) 403-2000

15. Governing Law; Consent to Jurisdiction. This letter agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflicts of law. Each of the parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Delaware for any action,
proceeding or investigation in any court or before any governmental authority
(“Litigation”) arising out of or relating to this letter agreement and the
transactions contemplated hereby and further agrees that service of any process,
summons, notice or document by U.S. mail to its respective address set forth in
this letter agreement shall be effective service of process for any Litigation
brought against it in any such court. Each of the parties hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any Litigation arising out of this letter agreement or the transactions
contemplated hereby in the courts of the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Litigation brought in any such court has been brought
in an inconvenient forum. Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any and all rights to
trial by jury in connection with any Litigation arising out of or relating to
this letter agreement or the transactions contemplated hereby.

 

A-4



--------------------------------------------------------------------------------

16. Interpretation. The headings contained in this letter agreement are for
convenience only and shall not affect in any way the meaning or interpretation
of this letter agreement. Whenever the words “include”, “includes” or
“including” are used in this letter agreement, they shall be deemed to be
followed by the words “without limitation.”

 

A-5



--------------------------------------------------------------------------------

If the foregoing is consistent with your understanding, please so indicate by
your signature below, which will constitute the agreement of the parties hereto.

 

 

BARRY DILLER

Accepted and Agreed:

 

LIBERTY INTERACTIVE CORPORATION By:  

 

Name:   Title:  

 

A-6